Citation Nr: 1403281	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  12-35 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for anxiety disorder not otherwise specified ("NOS") with insomnia from June 15, 2005 to May 10, 2009, and from September 1, 2009 forward.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability ("TDIU").


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel

INTRODUCTION


The Veteran served on active duty from November 1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals ("Board") on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Petersburg, Florida, which increased the Veteran's disability rating for his anxiety disorder, NOS, with insomnia to 30 percent, effective November 6, 2008 to May 10, 2009, and September 1, 2009 forward; this rating decision also assigned a total temporary 100 percent evaluation due to hospital treatment or observation in excess of 21 days under 38 C.F.R. § 4.29 (2013).  In a subsequent, November 2012 rating decision, issued by the San Juan, Puerto Rico RO, the Veteran was granted an earlier effective date of June 15, 2005 for anxiety disorder, NOS, with insomnia, with a disability rating of 30 percent from June 15, 2005 to May 10, 2009, and from September 1, 2009 forward.  

The record reflects that the appellant has submitted additional evidence to the Board in conjunction with this case, accompanied by a waiver of initial review of the evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304 (2013).  The Board accepts this evidence for inclusion in the record. 

This appeal includes a paper and Virtual VA paperless file. 

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran contends that his service-connected anxiety disorder, NOS, with insomnia is of greater severity than the current disability rating contemplates.  

Under the Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), VA has a duty, when appropriate, to conduct a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).  

The Veteran was afforded a VA compensation and pension examination in February 2010.  While the VCAA duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted (see VAOPGCPREC 11-95), the United States Court of Appeals for Veterans Claims ("Court") has held that, when available evidence is too old for an adequate evaluation of the Veteran's condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of the veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  Given that nearly four years have passed since the 2010 examination, and the Veteran has submitted updated treatment records, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's disability.

In addition, the Veteran contends that he is no longer employable as a result of his service-connected disabilities, which consist of the aforementioned anxiety disorder, NOS, with insomnia, and diabetes mellitus, type II.  See letter, August 2013.  He claims he has not worked since he retired from the U.S. Postal Service in 2004, and claims his retirement was the result of his service-connected anxiety disorder and his diabetes.  He has therefore raised the issue of a total disability rating for compensation based on individual unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (once a veteran submits evidence of a medical disability and additionally submits evidence of unemployability, VA must consider a total rating for compensation based upon individual unemployability).  The Court has held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially-gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).

 Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

As noted, the record demonstrates that the Veteran is currently unemployed.  While he has been afforded previous examinations pursuant to his individual service-connected disabilities, an opinion as to the effect of all of his service-connected disabilities on his employability has not been rendered.  Accordingly, an examination is necessary to determine whether the Veteran is unable to secure or maintain substantially-gainful employment solely as a result of his service-connected disabilities.

While the claims are on remand status, the most up-to-date VA and private treatment reports for the Veteran's anxiety disorder and diabetes mellitus, type II, should be associated with the claims folder.  

In addition, a November 2009 letter indicates that the Veteran is receiving Social Security Administration benefits.  In Tetro v. Gober, 14 Vet. App. 110 (2000), and other cases, the Court held that VA has the duty to request information and pertinent records from other Federal agencies when on notice that such information exists.  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The SSA records could contain evidence relevant to the Veteran's claim of entitlement to an increased disability rating for an anxiety disorder and/or his TDIU claim.  As such, the Veteran should be contacted to determine if he is receiving SSA disability insurance ("SSDI") benefits for either of his service-connected disabilities, or is instead receiving SSA retirement benefits.  If the Veteran is receiving SSDI benefits, an attempt should be made to obtain any records currently associated with his claim.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002).

Finally, the Board observes that, although a November 2012 Statement of the Case ("SOC") refers to a September 2012 SOC, and a December 2012 letter from the Veteran's attorney refers to a November 2012 Substantive Appeal (VA Form 9), neither the claims folder, nor the Virtual VA electronic record contain either of these documents.  Accordingly, while the claims are on remand status, these documents must be associated with the Virtual VA electronic record. 

 Accordingly, the case is REMANDED for the following action:

Please do not remove any tabs from claims folder.

1.  The RO shall provide the Veteran with a letter pertaining to his TDIU claim that includes an application for TDIU and complies with the notification requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) . The letter shall explain what information or evidence (medical or lay) is necessary to substantiate the TDIU element of the Veteran's claim. It shall indicate the information and evidence that is to be provided by the Veteran, including a formal application form and an employment information form, and what information VA will attempt to obtain on his behalf.  It must also include information concerning the assignment of disability ratings and effective dates. 
      2.  The RO/AMC should contact the Veteran and request
that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has 
received treatment for his anxiety disorder, NOS, with insomnia since May 2013.  After securing the necessary authorizations for release of this information, the RO/AMC should seek to obtain copies of all treatment records referred to by the Veteran that are not duplicates of records already contained in the claims folder.  Provided that the necessary release forms are completed and returned, an attempt to obtain the identified records must be undertaken.  The RO should also associate any outstanding VA treatment records for diabetes mellitus, type II, from January 2013 forward.

3.  Contact the Veteran and ask if he is receiving SSA SSDI benefits.  If so, contact SSA and request any and all records related to the Veteran's claim of entitlement to disability benefits, to include any decision made by an Administrative Law Judge and any medical record relied upon by SSA in making its decision.  Any records obtained should be associated with the claims folder.  Any negative reply must be included in the claims folder.

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected anxiety disorder, NOS, with insomnia.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folder has been reviewed.  Any and all tests and evaluations deemed necessary should be performed and the clinical findings must be reported in detail.  The examiner should elicit a complete history of the Veteran's symptomatology and problems, and note that, in addition to the examination findings, the Veteran's self-reported history has been taken into consideration in the examination report. 

The examiner should specifically describe the effects of the Veteran's service-connected anxiety disorder, NOS, with insomnia on his occupational functioning and daily activities of life.  A complete rationale for all opinions expressed must be included in the examination report.  

5.  Following completion of the above, the RO/AMC should then schedule the Veteran for an appropriate VA examination to determine the effect of all of his service-connected disabilities on his employability.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folder has been reviewed.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the appellant is unable to secure or maintain substantially-gainful employment solely as a result of his service-connected disabilities.  A complete rationale for all opinions expressed must be included in the examination report.  

6.  Thereafter, the RO/AMC should insure that copies of the September 2013 SOC and the Veteran's substantive appeal with the March 2010 rating decision are included in the Virtual VA claims folder.  

7.  Thereafter, readjudicate the issues on appeal, to include TDIU and consideration of an extraschedular evaluation.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his attorney should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

